The opinion of the Court was delivered by
Todd, J.
The defendant was indicted for murder, was tried and convicted, the jury returning an unqualified verdict of guilty, and from a sentence of death has n'ppealed.
There ivas no motion for a new trial or in arrest of .judgment filed in tho court below. We find in tbe record, however, three bills of exceptions to several rulings of tbe Judge.
The first bill was taken to a ruling as to the competency of a juror who, in answer to a question asked him on his voir dire, said ho liad a bad memory, and was challenged for this cause. The challenge was overruled.
It appears from the bill, that after the statement made by the juror touching his defective memory, he was further interrogated by tho Judge and, after such examination, the Judge came to the conclusion that tho memory of the juror was sufficiently good to render him competent. This was a matter of fact which, was peculiarly within the province of the Judge to decide and strictly within his discretion. Tho juror was before Mm and opportunity was afforded to test his capacity in the respect mentioned and judge of his competency. And whilst we fully concede the force of the authorities cited by tbe counsel, prescribing the qualifications for jurors, among which are sound mind and memory, yet, under our settled jurisprudence, this Court will not interfere with a ruling of a Judge of the first instance on a question of this kind, unless that ruling is manifestly erroneous, which we do not find to be tlio ease in this instance.
The other bills of exception in the record are waived in the argument of counsel and, therefore, need not be considered. We find no reason to disturb tho sentence ax>pealed from and it is, therefore, affirmed, with costs.